DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2000-319230) in view of Tsuda (JP 2013-181028).
With regards to claims 1 and 12, Mori teaches a method for producing bishexafluoroisopropyl carbonate (0001) that includes reacting a fluorinated alcohol such as hexafluoroisopropanol (0004) (reading on formula (i)) with methylene chloride (example 2) (reading on a C1-4 hydrocarbon) in the presence of trimethylamine (example 2) (reading on a base).  Mori teaches the following reaction:

    PNG
    media_image1.png
    239
    434
    media_image1.png
    Greyscale

(0009).
Mori does not teach the process to include using irradiation in the presence of oxygen.
Tsuda teaches a process of irradiation a halogenated hydrocarbon (page 1) in the presence of oxygen (page 1) and an amine (0027) (reading on a base).  Tsuda teaches the wavelength of the radiation to be 400 nm or less (page 3).  Tsuda teaches the motivation for using light irradiation because it can be carried out safely, easily and in high yield (0008) and the target compound can be obtained in a higher yield (0019) and Tsuda teaches the motivation for using the oxygen atmosphere to be because it achieves improved decomposition efficiency by light irradiation (0017).  Mori and Tsuda are analogous in the art of processes for making fluorinated hydrocarbons.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the radiation and oxygen of Tsuda in the process of Mori, thereby obtaining the present invention.
With regards to claim 2, Mori teaches the fluorine containing compound to be the following:

    PNG
    media_image2.png
    114
    146
    media_image2.png
    Greyscale

(0009) reading on claimed formula (i-2).
With regards to claim 3, Mori teaches the process to include the following compounds:

    PNG
    media_image1.png
    239
    434
    media_image1.png
    Greyscale

(0009).
With regards to claim 4, Mori teaches the halogenated hydrocarbon to be methylene chloride (page 2) reading on a polyhalogenated hydrocarbon.
With regards to claim 5, Mori teaches the use of methylene chloride or chloroform (page 2).
With regards to claim 6, Mori teaches the amine to be an aromatic amine (page 2).
With regards to claims 7-9, Mori teaches the amine to include pyridine (page 2).
With regards to claim 10, Mori teaches the moles of the fluorine compound to be 0.0333 an the moles of the hydrocarbon to be 0.2 moles (example 2) reading on a ratio of 0.1665.
With regards to claim 11, Mori teaches the amount of the amine to be 0.2 moles (example 2) reading on the claimed ratio of 0.2/0.0333 or 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference teaches the reaction without radiation: Mullen (US 2006/0135662).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763